                                                                                            FILED 
UNITED STATES DISTRICT COURT                                                                CLERK 
EASTERN DISTRICT OF NEW YORK                                                                    
                                                                                3:26 pm, Nov 26, 2018
                                                                                                
-----------------------------------------------------------------x
                                                                                    U.S. DISTRICT COURT 
MARY ANN DELLINGER and
                                                                               EASTERN DISTRICT OF NEW YORK 
CARMEN TOMEO,
                                                                                    LONG ISLAND OFFICE 
                 Plaintiffs,
                                                                     Case No.: 17-cv-5319 (SJF)(GRB)
                 v.                                                  ORDER ADOPTING
                                                                     REPORT &
                                                                     RECOMMENDATION
THE TOWN OF HUNTINGTON,
TGJ 2014 LLC, EUGENE COOK,
JOSHUA PRICE, and TIMOTHY CAVANAUGH,

         Defendants.
-----------------------------------------------------------------x
FEUERSTEIN, Senior District Judge:

I.      Introduction

        Plaintiffs Mary Ann Dellinger and Carmen Tomeo (collectively, “Plaintiffs”) commenced

this action against Defendants The Town of Huntington (hereafter, the “Town Defendant” or

“Town”), TGJ 2014 LLC (“TGJ”), Eugene Cook (“Cook”), Joshua Price (“Price”), and Timothy

Cavanaugh (“Cavanaugh”; together with TGJ, Cook, and Price, the “Non-Town Defendants”;

collectively with the Town Defendant, the “Defendants”) seeking relief, pursuant to 42 U.S.C. §§

1983, 1986, and Article I, § 6 of the New York State Constitution, for the alleged selective

enforcement of the Huntington Town Code to devalue property owned by the Plaintiffs. (See

Complaint, ECF No. 1.) The Town Defendant and the Non-Town Defendants have each moved

to dismiss the Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

(hereafter, collectively, the “Dismissal Motions”). (See ECF No. 15 (Town Defendant’s Motion

to Dismiss); ECF Nos.17-20 1 (Non-Town Defendants’ Motions to Dismiss).) Plaintiffs both



1
  While filed individually (see ECF No. 17 (TGJ’s Motion to Dismiss); ECF No. 18
(Cavanaugh’s Motion to Dismiss); ECF No. 19 (Price’s Motion to Dismiss); and ECF No. 20
                                                         1
oppose the Dismissal Motions (hereafter, “Opposition” or “Opp’n”) (see ECF No. 31-1) and

cross move for default judgment against the Non-Town Defendants (hereafter, the Default

Judgment Motion”) (see ECF No. 31). The Dismissal Motions and Default Judgment Motion

were referred to Magistrate Judge Gary R. Brown for a Report and Recommendation (see Minute

Entry dated Feb. 27, 2018 (ECF No. 38).)

        Now before the Court is the Magistrate Judge’s August 29, 2018 Report and

Recommendation (hereafter, “Report”) recommending: that the Default Judgment Motion be

denied; that the Motions to Dismiss be granted, and the Complaint be dismissed with prejudice;

and, consequently, that Plaintiff’s request to amend the Complaint be denied. (See Report (ECF

No. 41).) The Plaintiffs have filed a limited objection (hereafter, “Objection”) (see ECF No. 43),

to which the Town Defendant has responded (hereafter, “Response”) (see ECF No. 44), but the

Non-Town Defendants have not (Case Docket, in universum.). For the reasons that follow, the

Court overrules the Plaintiffs’ objections and adopts Magistrate Judge Brown’s Report in its

entirety.

II.     Background

        The “BACKGROUND” section of the Report addresses the facts and procedural history

underlying this action, which are incorporated by reference (see Report at 1-4) and with which

the Court assumes the Parties’ familiarity. However, for the reader’s convenience, the Court

summarizes as follows.

        The Plaintiffs’ claims against the Defendants are premised upon their prior ownership of

real property, a five-family dwelling located at 792 Larkfield Road in East Northport, New York



(Cook’s Motion to Dismiss)), TGJ’s, Cook’s, Price’s, and Cavanaugh’s Motions to Dismiss are,
in actuality, one joint motion.


                                                2
(hereafter, the “Property”). According to a 1997 Town-issued “Letter in Lieu”, the Property’s

multi-dwelling status was “grandfathered” as it existed before the Town’s 1934 establishment of

its Town Code. (See Complaint ¶¶18-19.) However, in 2012, a Huntington Town Code

inspector informed the Plaintiffs that the Property was zoned as a single-family dwelling and

they would have to either return the Property to that status or seek a zoning variance. (See id. at

¶20.) On September 11, 2012, the Town Defendant “filed a complaint against the Plaintiffs for

violation of the Town Code alleging overcrowding and illegal apartment” (hereafter, the “Code

Violation Complaint”). (Id. at ¶21.) Plaintiffs alleged that at least one sale of the Property was

not consummated because of the pending Code Violation Complaint (hereafter, the “2013

Potential Sale”) (see id. at ¶22; see also id. at ¶23 (alleging the Town Defendant informed

potential purchaser “that the Property was unsafe” and “should be demolished”), and ¶24

(alleging the Town Defendant informed potential purchaser that it would not allow Property “to

be used ‘for any purposes and cautioned him to ‘think twice’ before pursuing the sale”); Report

at 3 n.1), but that another sale was consummated with TGJ on September 12, 2014 (hereafter, the

“2014 Sale”), despite said Code Violation Complaint. (See id. at ¶29.) They allege that since the

2014 Sale the Defendant Town “has not filed any violation against the [P]roperty alleging

overcrowding or that the five (5) apartments were illegal.” (Id. at ¶ 30.)

III.   Applicable Standards

       A. Report and Recommendation Standard of Review

       Rule 72 of the Federal Rules of Civil Procedure permits a magistrate judge to conduct

proceedings of dispositive pretrial matters without the consent of the parties. See Fed. R. Civ. P.

72(b). Any portion of a report and recommendation on dispositive matters to which a timely

objection has been made is reviewed de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).



                                                 3
However, “when a party makes only conclusory or general objections, or simply reiterates the

original arguments, the Court will review the report strictly for clear error.” Frankel v. City of

N.Y., Nos. 06-cv-5450, 07-cv-3436, 2009 WL 465645, at *2 (S.D.N.Y. Feb. 25, 2009); see also

Butto v. Collecto, Inc., 290 F.R.D. 372, 379 (E.D.N.Y. 2013) (“In a case where a party makes

only conclusory or general objections, or simply reiterates his original arguments, the Court

reviews the Report and Recommendation only for clear error.” (quotations and citation omitted)).

The Court is not required to review the factual findings or legal conclusions of the magistrate

judge as to which no proper objections are made. See Thomas v. Arn, 474 U.S. 140, 150, 106 S.

Ct. 466, 88 L. Ed.2d 435 (1985). Whether or not proper objections have been filed, the district

judge may, after review, accept, reject, or modify any of the magistrate judge’s findings or

recommendations. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       B. The Rule 12(b)(6) Standard

       The standard of review on a Rule 12(b)(6) motion is that a plaintiff plead sufficient facts

“to state a claim for relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 127 S. Ct. 1955, 1974 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009). The

plausibility standard requires “more than a sheer possibility that a defendant has acted

unlawfully.” Id.

       “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements

of a cause of action will not do.’” Iqbal, 556 U.S. at 678, 129 S. Ct. 1937 (quoting Twombly,

550 U.S. at 555, 127 S. Ct. 1955). “Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557,



                                                  4
127 S. Ct. 1955). “Factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Twombly, 550 U.S. 544, 127 S. Ct. at 1959.

        In deciding a motion pursuant to Rule 12(b)(6), the Court must liberally construe the

claims, accept all factual allegations in the complaint as true, and draw all reasonable inferences

in favor of the plaintiff. See Aegis Ins. Servs., Inc. v. 7 World Trade Co., L.P., 737 F.3d 166, 176

(2d Cir. 2013) (quotations and citation omitted); Grullon v. City of New Haven, 720 F.3d 133,

139 (2d Cir. 2013). However, this tenet “is inapplicable to legal conclusions. Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678, 129 S. Ct. 1937. “While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.” Id. at 679, 129 S. Ct.

1937. “In keeping with these principles a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth.” Id.; see also Ruston v. Town Bd. of Town of Skaneateles, 610 F.3d

55, 59 (2d Cir. 2010).

        Nonetheless, a plaintiff is not required to plead “specific evidence or extra facts beyond

what is needed to make the claim plausible.” Arista Records, LLC v. Doe 3, 604 F.3d 110, 120-

21 (2d Cir. 2010); accord Pension Benefit Guar. Corp. ex rel. St. Vincent Catholic Med. Ctrs.

Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 729-30 (2d Cir. 2013). “When there

are well-pleaded factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679, 129 S. Ct. at

1937.




                                                  5
       In deciding a Rule 12(b)(6) motion, the Court must limit itself to the facts alleged in the

complaint, which are accepted as true; to any documents attached to the complaint as exhibits or

incorporated by reference therein; to matters of which judicial notice may be taken; or to

documents upon the terms and effect of which the complaint “relies heavily” and which are,

thus, rendered “integral” to the complaint. Chambers v. Time Warner, Inc., 282 F.3d 147, 152-

53 (2d Cir. 2002); see also ASARCO LLC v. Goodwin, 756 F.3d 191, 198 (2d Cir. 2014), cert.

denied, 135 S. Ct. 715 (2014). Courts may also consider public records in deciding a motion to

dismiss. See Blue Tree Hotels Inv. (Canada), Ltd. v. Starwood Hotels & Resorts Worldwide,

Inc., 369 F.3d 212, 217 (2d Cir. 2004) (state court complaint); Taylor v. Vermont Dep’t of Educ.,

313 F.3d 768, 776 (2d Cir. 2002) (state court decree); Pani v. Empire Blue Cross Blue Shield,

152 F.3d 67, 75 (2d Cir. 1998) (case law and statutes). Moreover, a plaintiff’s “failure to include

matters of which as pleader[] [she] had notice and which [are] integral to [her] claim–and that

[she] apparently most wanted to avoid–may not serve as a means of forestalling . . . [a] decision

on a [Rule] 12(b)(6) motion.” L-7 Designs, 647 F.3d at 422 (quotations, alterations and citation

omitted). Factual allegations are assumed to be true “unless contradicted by more specific

allegations or documentary evidence . . . .” Id.

IV.    Discussion

       A. Magistrate Judge Brown’s Report & Recommendations

       As to the Plaintiffs’ Default Judgment Motion, while recognizing that the basis for

Plaintiffs’ Motion was the purported failure of TGJ, Cook, and Cavanaugh to timely respond to

the Complaint, which those Defendants oppose arguing that their filings were timely, the

Magistrate Judge found that “irrespective of the merits of the timeliness argument,” because of

Plaintiffs’ own failure in not satisfying the procedural requirements for default judgment, said



                                                   6
relief was not warranted. (See Report at 4.) That is, while Rule 55 requires one to engage in a

two-step process, to wit, the entry of default by the clerk of court and then, upon application, the

entry of default judgment (see id. at 4-5 (citing Fed. R. Civ. P. 55; further citations omitted)),

since the Plaintiffs “have neither requested nor received a certificate of default from the Clerk,”

that “alone justifies denial of [P]laintiffs’ motion without prejudice.” (Report at 5 (citations

omitted).) Magistrate Judge Brown further stated that since Plaintiffs failed to “state a cause of

action as to TGJ, Cook and Cavanaugh,” that was another basis for recommending denial of the

Default Judgment Motion. (See id. (citing Taizhou Zhongneng Import & Export Co. v.

Koutsobinas, 509 F. App’x 54, 56 (2d Cir. 2013)).)

       As to the Defendants’ Dismissal Motions, Magistrate Judge Brown found all of

Plaintiffs’ § 1983 claims fell outside of the applicable three-year statute of limitation. 2 (See

Report at 8 (identifying the cognizable acts to be: the September 2012 filing of the Code

Violation Complaint, and both the execution of and subsequent rescission of the 2013 Potential

Sale contract).) He rejected the Plaintiffs’ position that their claims accrued upon the Town’s

non-enforcement of its Code after the 2014 Sale of the Property, “as the Supreme Court has

instructed that the ‘proper focus is on the time of the discriminatory act.’” (Id. (quoting

Eagleston v. Guido, 41 F.3d 865, 871 (2d Cir. 1994); further citations omitted); see also id. at 7

(“The proper focus is on the time of the unlawful act, not the point at which the consequences of

the act become painful.” (further citation omitted)).) Rather, the Magistrate Judge stated:




2
  The Magistrate Judge noted that “[b]ecause the language of Article I, § 6 of the New York
State Constitution closely tracks the Fourteenth Amendment, courts generally have found the
two provisions ‘to be coextensive.’” (Report at 6 n.4 (quoting DeMartino v. N.Y.S. Dep’t of
Labor, 167 F. Supp.3d 342, 373-74 (E.D.N.Y. 2016); further citations omitted).) Implicit from
that notation is Magistrate Judge Brown’s inclusion of the Plaintiffs’ constitutional claim with
his analysis of their § 1983 claims. This Court does likewise.
                                                  7
                Indeed, by its own terms, the Complaint identifies the object of the
                conspiracy alleged as an effort “to selectively enforce the
                Huntington Town Code to devalue the Property in order to permit
                the other Defendants to purchase the Property at less than market
                price.” Compl. ¶ 3. Under this analysis, [P]laintiffs’ claim
                accrued no later than the allegedly improper issuance of the
                Violation notice [i.e., the Code Violation Compliant], or the
                purportedly improper statements to [P]laintiffs’ potential
                purchaser, both of which occurred well outside the limitations
                period. Therefore, taking the facts alleged as true, [P]laintiffs’
                claims under § 1983 are time barred.

(Report at 10.) Moreover, Magistrate Judge Brown rejected the Plaintiffs’ attempts to invoke

equitable tolling to save their § 1983 claims as they neither pled facts supporting such a theory

nor, in their motion papers, identified any such facts. (See id. at 10-11.) Finally, he determined

that because it was subject to a one-year statute of limitation, Plaintiffs’ § 1986 claim was

untimely for the same reasons stated as to their § 1983 claims, thereby warranting a

recommendation that it be dismissed. (See id. at 12.)

        B. The Plaintiffs’ Objection

        “[P]laintiffs specifically object to the following findings: (1) that [P]laintiffs’ claims

under 42 U.S.C. § 1983 and the New York State Constitution are time barred; and (2) that ‘all of

the cognizable acts complained of fall outside the limitations period.’” (Objection at

(unnumbered) 2.) The Plaintiffs argue that the Code Violation Complaint was a “continuing

harm” throughout their ownership of the Property. (See Objections at (unnumbered) 3.) They

also contend that the “passing of title [of the Property] is clearly relevant as it is only after title

passes [] that a claim for selective enforcement can even be raised under these facts,” thereby

objecting to the Magistrate Judge’s notation that the title passage date is irrelevant. (See id.;

Report at 8 n.5; see also Objection at (unnumbered) 4 (reiterating that “[o]nly after title passed

hands, AND no enforcement actions were taken by the Town against TGJ [], could there have



                                                    8
been an accrual of a valid cause of action under these facts.” (citing Caroselli v. Curci, No. 08-

cv-1743, 2009 WL 211041 (E.D.N.Y. Jan. 23, 2009)).) Finally, Plaintiffs posit that their:

               claims may be brought within three years of the passing of title
               [i.e., September 12, 2014] because at the time of the transfer of
               title, the violation was pending against [P]laintiffs – the harm
               continued until title changed hands. While the violation was
               pending, [P]laintiffs’ property value continued to decline and
               [P]laintiffs lost a valid sale at a higher value. This was clearly a
               continuing harm to [P]laintiffs.

(Objection at (unnumbered) 4.) In sum, Plaintiffs request that their Objection be sustained such

that their § 1983 and New York State constitutional claims not be dismissed as time barred and

that they been afforded the opportunity to amend their Complaint. (Id.)

       C. The Town Defendant’s Response

       Not surprisingly, the Town Defendant agrees with Magistrate Judge Brown’s

recommendation that all of Plaintiffs’ § 1983 claims are “’clearly time-barred.’” (Response at 2

(quoting Report at 8).) In particular, the Town Defendant focuses on Magistrate Judge Brown’s

reliance “upon a multitude of cases to conclude that any Section 1983 causes of action arising

out of an alleged code enforcement action accrued at the time of the alleged improper

enforcement” (id. (citing Report at 8-10)), which in this instance was September 11, 2012, the

date the Town filed its Code Violation Complaint against the Plaintiffs. (See id.) The Town

highlights the fault in the Plaintiffs’ Objection, i.e., “that because the alleged violation issued by

the Town ‘remained a violation against [P]laintiffs right until title to the [P]roperty transferred’ it

was a ‘continuing harm’ which precluded the statute of limitations from running” (Response at 2

(quoting Objection at (unnumbered) 3), by noting the failure to support it with case law (see id.)

and by citing numerous cases rejecting “the type of ‘continuing harm’ argument advanced by




                                                   9
Plaintiffs” (id.) and supporting Magistrate Judge Brown’s recommendation that Plaintiffs’ §

1983 claims are time-barred, to wit:

               Harris v. City of New York, 186 F.3d 243, 250 (2d Cir. 1999)(“We
               have made it clear that a continuing violation cannot be established
               merely because the claimant continues to feel the effects of a time-
               barred discriminatory act”); Andrews v. Town of Wallingford, [No.
               3:16-cv-1232,] 2017 WL 3588571, *3 (D. Conn. [Aug. 21,]
               2017)(“[t]he ‘continuing violation’ rules does not apply merely
               because a plaintiff experiences continuing harm from a defendant’s
               otherwise discrete time-barred act”); Blackman v. County of
               Nassau, 819 F. Supp. 198, 207 (E.D.N.Y. 1993)(“the mere fact that
               wrongful acts may have a continuing impact is not sufficient to
               find a continuing violation.”).

(Id. at 2-3.) Hence, the Town Defendant requests that Plaintiffs’ Objections be overruled and

this Court follow the Magistrate Judge’s recommendation of dismissing this action in its entirety.

       D. The Court’s Consideration of Plaintiffs’ Objections

       As an initial matter, Plaintiffs explicitly “do not object to the denial of [their] cross-

motion for default judgment.” (Objection at (unnumbered) 2.) Nor do they address the

Magistrate Judge’s recommendations regarding the untimeliness of their § 1986 claim (see

Report at 12) or the futility of their supposed § 1981 claim (see id. at 6 n.3). Moreover, the

Plaintiffs have failed to address Magistrate Judge Brown’s recommendations regarding their

attempt to equitable tolling their § 1983 claims. (See Report at 10-12; cf., Objection, in

universum.) Other than their conclusory assertion that they “should be given time to amend their

pleadings” (Objection at (unnumbered) 4 (“Conclusion” section)), Plaintiffs do not meaningfully

object to the Magistrate Judge’s recommendation that, in essence, it would be futile to permit the

amending of the Complaint as “the recommendation to dismiss all claims is premised on a

substantive and incurable defect, to wit: [P]laintiffs’ failure to file within the applicable

limitations period.” (Report at 12.) Thus, Plaintiffs are deemed to have waived any objections



                                                  10
to those portions of the Report recommending: dismissing Plaintiffs’ §§ 1981 and 1986 claims;

denying equitable tolling of the statute of limitation; and denying Plaintiffs’ request to amend

their Complaint. As the Court is not required to review the factual findings or legal conclusions

of a magistrate judge as to which no proper objections are made, see Arn, 474 U.S. at 150, and

finding no clear error as to Magistrate Judge Brown’s recommendation to dismiss the Plaintiffs’

§§ 1981 and 1986 claims, deny the application of equitable tolling, and deny the amending of the

complaint, those portions of the Report are adopted in their entirety.

       As to Magistrate Judge Brown’s recommendation to dismiss the Plaintiffs’ § 1983 claims

as time-barred, the Plaintiffs’ Objections 3 focus on their “selective enforcement claim.”

(Objection at (unnumbered) 3.) Plaintiffs assert they have adequately pleaded that: they were

treated differently during the time period they owned the Property (see id.); the Town Defendant

thwarted the 2013 Potential Sale (see id.); and that once the Property was sold, the Code

Violation Complaint was not enforced (see id. at (unnumbered) 4). Then, in a conclusory

manner, they state their claim of selective enforcement could have accrued “[o]nly after title

passed hands, AND no enforcement actions were taken by the Town against TGJ . . . .” (Id.

(citing Caroselli, 2009 WL 211041, at *5).) Finally, Plaintiffs contend that “[w]hile the

violation was pending, [their] [P]roperty value continued to decline and [they] lost a valid sale at

a higher value,” which “was clearly a continuing harm” to them. (Id.)




3
  The Plaintiffs’ Objections barely reach beyond general and conclusory, which would have
been entitled to review for clear error only. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51-
52 (E.D.N.Y. 2008)(“When a party makes only conclusory or general objections, or simply
reiterates his original arguments, the Court reviews the Report and Recommendation only for
clear error.”)(quotation marks, brackets, and further citation omitted).

                                                 11
       First, to the extent the Plaintiffs cite case law supposedly supporting their “selective

enforcement claim” Objection, their reliance on Caroselli is unpersuasive. 4 While the Caroselli

court recited the general proposition that a § 1983 claim “accrues when the plaintiff has a

compete cause of action, or when the plaintiff can file suit and obtain relief,” the issue therein

was whether there were extraordinary circumstances, such as fraud or concealment, warranting

the equitable tolling of plaintiff’s § 1983 claim; however, it found no factual support for claims

of fraud or concealment. See id. The same is true in the instant case; there are no allegations of

extraordinary circumstances. Further, at stated supra, Plaintiffs have not raised any objections to

the Magistrate Judge’s recommendation that equitable tolling is not applicable in this instance.

       Second, as to the issue of when a § 1983 claim accrues, Magistrate Judge Brown

correctly highlighted that, “as the Supreme Court has instructed . . . ‘the proper focus is on the

time of the discriminatory act,’” Report at 8 (quoting Eagleston, 41 F.3d at 871 (quoting

Chardon v. Fernandez, 454 U.S. 6, 8 (1981))), and not, as the Plaintiffs suggest, “when the non-

enforcement of the Town code against the TGJ defendants” occurred. (Report at 8 (citing Pls.’

Opp’n (ECF No. 31-1) at 4)(emphasis in Report); see also id. at 8-10 (citing and discussing cases

holding that § 1983 claims accrue when the unlawful act commences and not the time at which

the consequences of the act become painful).) After its own de novo review, this Court agrees

with the Magistrate Judge’s reasoning, which it now adopts, that it was the Town Defendant’s

filing the Code Violation Complaint which triggered Plaintiff’s § 1983 “selective enforcement



4
  The other cases cited and quoted in their Objection are put forth by the Plaintiffs in support of
general legal contentions, but not in support of their specific objections. As the Town
Defendants state, “In their Objection[], Plaintiffs make no effort to challenge the caselaw or
reasoning set forth by Judge Brown supporting his analysis that their claims accrued, if at all,
well outside of the applicable three-year statute of limitations period. Plaintiffs do not cite a
single case providing support for their assertion that Judge Brown incorrectly applied the statute
of limitations to their claims.” (Response at 2.)
                                                 12
claims”. As the holders of a “Letter in Lieu”, once the Town brought its Code Violation

Complaint on September 11, 2012, the Plaintiffs had reason to know of the potential cloud over

title to the Property, which could jeopardize its value. See, e.g., Wormer v. City of Rensselaer,

293 F. App’x 783, 783 (2d Cir. 2008). Further, by the time the 2013 Potential Sale failed due to

the pending Code Violation Complaint (see Complaint ¶ 22 5), the Plaintiffs had reason to know

that the Town’s actions could harm them. As the Magistrate Judge astutely observed, by their

own allegations, the Plaintiffs established the relevant time period to be applied to their § 1983

selective enforcement claims, i.e., when “[t]he Defendants conspired to selectively enforce the

Huntington Town Code to devalue the Property” such that the Non-Town Defendants could buy

it “at less than market value.” (Complaint ¶ 3; cf., Report at 10 (“Under this analysis,

[P]laintiffs’ claim accrued no later than the allegedly improper issuance of the Violation notice,

or the purportedly improper statements to [P]laintiffs’ potential purchaser, both of which

occurred well outside the limitations period.”).) Hence, this Court agrees with the Magistrate

Court that it is of no consequence when title to the Property passed to the Non-Town Defendants

(see Report at 8 n.5) or what became of the pending Code Violation Complaint after the Property

was sold, since “[t]he proper focus is on the time of the unlawful act, not the point at which the

consequences of the act become painful.” Ognibene v. Niagara Cty. Sheriff’s Dep’t, 117 F.

App’x 798, 799-800 (2d Cir. 2005)(further citations omitted). Accordingly, the Plaintiffs’

§ 1983 claims lack facial plausibility to allow the Court to draw the reasonable inference that the

Defendants are liable for the misconduct alleged. See Iqbal, 556 U.S. at 678; see also Twombly,



5
  Although the Plaintiffs do not indicate the date when they knew the 2013 Potential Sale would
not occur, since they state they entered into the 2014 Sale contract with the Non-Town
Defendants on April 14, 2014 (see Complaint), it is reasonable to infer that the 2013 Potential
Sale failed prior to that date, which in any event, is outside the applicable three-year statute of
limitation.
                                                 13
550 U.S. at 555 (“Factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” (citations omitted)).

                                                  ***
        Having considered the Plaintiffs’ objections to the Report and conducted a de novo

review of the record, the Court is satisfied that Magistrate Judge Brown’s Report it is not facially

erroneous; therefore, it is adopted in its entirely.



V.      Conclusion

        Accordingly, IT IS HEREBY ORDERED that the Defendants’ Dismissal Motions are

granted in their entireties; Plaintiffs’ Complaint is dismissed with prejudice.

        IT IS FURTHER ORDERED that the December 5, 2018 Status Conference is cancelled;

and

        IT IS FURTHER ORDERED that The Clerk of Court is directed to close this case.


        Dated this 26th day of November 2018 at Central Islip, New York.

                                                _/s/_Sandra J. Feuerstein__
                                                Sandra J. Feuerstein
                                                United States District Judge




                                                   14
